Title: Enclosure O: Joshua Johnson to Philip Stephens, 2[6] May 1791
From: Johnson, Joshua
To: Stephens, Philip


OJoshua Johnson to Philip Stephens

Sir
London 25 [i.e. 26] May 1791

A Person stiling himself the King’s Solicitor, having on the 19 Instant, in company with a Tide Surveyor, and two of his Officers, gone on board the American Brigantine Rachel, Nicholas Duff, Master, now in Portsmouth Harbour, tho’ outward bound to New York, and having affixed what he called an Admiralty Paper on the Main Mast, signed by Thomas Ure, and sundry other of her Crew who had ran away from her, and entered into the King’s Service in the Navy, and having delivered her the said Brigantine, and Cargo, into the charge of the said Officers, with a threat, in six Days to return, and sell as much of her Cargo as will pay the said Deserters their Wages, which they have forfeited by their Articles with the Captain, in consequence of their said Desertion, which Deserters had all entered on board of her as Americans. I am to request as Consul of the United States of America, that the Lords Commissioners of the Admiralty, will give instant, and effectual Orders to put an immediate stop to the perpetration of so insolent an Outrage, and I doubt not, their Lordships will see the propriety of putting a check to Practices that have a tendency so alarming to the present amicable Sentiments of the United States of America towards Great Britain.
I beg to have the honor of an Answer as soon as possible, and remain with due Consideration Sir Your most Obedient Humble Servant,

[Joshua Johnson]

